Citation Nr: 9918781	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  98 07 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
traumatic arthritis of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the veteran's claim on 
appeal.  The veteran, who had active service from February to 
March 1969, appealed that decision to the BVA and the case 
was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  An unappealed rating action in August 1971 denied to 
service connection for posttraumatic arthritis of the left 
ankle. 

2.  Evidence submitted since the August 1971 decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The veteran has not presented new and material evidence since 
the August 1971 rating decision, which denied service 
connection for posttraumatic arthritis of the left ankle, and 
the veteran's claim for service connection for that disorder 
has not been reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.102, 3.156(a), 20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter the Board observes that a February 
1998 rating decision indicated that new and material evidence 
had been submitted to reopen the veteran's claim for service 
connection for traumatic arthritis of the left ankle.  In 
that decision the RO stated that the report for the veteran's 
private physician noted current pathology but does not relate 
it to military service.  However, the original August 1971 
rating decision denied service connection on the basis that a 
preexisting left ankle disorder was not aggravated during 
service.  As such, it would not appear that the statement 
from the private physician, while new, would be material to 
the issue of whether a preexisting left ankle disorder 
chronically worsened or increased in severity during service.  
In any event, the issue of whether new and material evidence 
has been submitted to reopen a previously denied claim is a 
jurisdictional issue that must be addressed by the Board 
before proceeding to the merits of the claim.  See Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

The veteran essentially contends that new and material 
evidence has been submitted to reopen a claim of service 
connection for posttraumatic arthritis of the left ankle, and 
that the claim should be granted.  He maintains that his 
preexisting ankle disorder was permanently aggravated by 
service, and that although he fractured his left ankle in 
high school, he was without symptoms until he entered 
service.  He maintains further that the stresses of basic 
training exacerbated his left ankle disorder, leading to his 
medical discharge, and that he has suffered from pain in the 
ankle ever since service.  He asserts that he was unable to 
afford medical treatment in the years immediately after 
separation.  

Service connection for posttraumatic arthritis of the left 
ankle was denied by the RO in August 1971.  The RO determined 
that the veteran's left ankle disorder preexisted service and 
was not aggravated thereby.  The evidence of record consisted 
of service medical records that noted a healed fracture of 
the left ankle in the veteran's entrance examination report, 
and treatment for a defective, symptomatic left ankle two 
days after entering service.  The veteran was notified of the 
RO's decision in September 1971 but did not file a timely 
appeal and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(b)(1)(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998); Person v. Brown 5 Vet. App. 449, 450 (1993).  

A final decision under the provisions of 38 U.S.C.A. 
§ 7105(c) cannot be reopened and reconsidered by the VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  When it is determined 
that new and material evidence has been submitted, the VA 
must reopen a previously denied claim.  See Spencer v. Brown, 
4 Vet. App. 283, 286-87 (1993); see also 38 U.S.C.A. 
§ 7104(b).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any 
basis.  The medical evidence consists of unsigned 
correspondence dated in August 1988 from Orthopedic 
Associates of Kansas City, Inc., treatment records from 
October 1993, from John W. Collins, Jr., M.D., correspondence 
dated in November 1995, from P. Brent Koprivica, M.D., and VA 
treatment records from April 1997 to January 1998.  In 
addition, the veteran and his wife provided testimony at a 
personal hearing before the RO in October 1998.

The Board finds that, while the evidence submitted since the 
August 1971 rating decision is "new" in that it was not 
previously of record, it is not material to the veteran's 
claim of service connection.  For the most part, the evidence 
merely confirms that the veteran currently has a left ankle 
disorder, a fact that had already been established at the 
time of the prior denial of service connection.  Because the 
RO denied service connection on the grounds that the 
veteran's left ankle disorder preexisted service and was not 
aggravated thereby, the veteran needs to show either that he 
had no left ankle disorder prior to service, or that his 
preexisting left ankle disorder chronically worsened or 
increased in severity during service.  The "new" medical 
evidence fails to do either of these things.

Dr. Koprivica's November 1995 letter states that the veteran 
reported that he had a preexisting left ankle disorder prior 
to service, and that he "could not tolerate the marching [in 
service] and . . . developed progressive swelling in the left 
foot and ankle.  As a result he was honorably discharged."  
Dr. Koprivica did not, however, opine that the veteran's left 
ankle disorder was in any way worsened or increased in 
severity during service. 

The August 1988 letter from Orthopedic Associates reported 
that the veteran "initially sustained a severe fracture of 
his left ankle when he was fifteen years old.  He was 
appropriately treated, and his ankle healed.  He related that 
he experienced some milder symptoms from time to time since 
his injury.  He injured his ankle at work several years ago, 
and related that his ankle became progressively worse since 
that time."  The veteran maintained, in a February 1999 
statement, that the work injury referred by Orthopedic 
Associates was, in fact, the aggravation of his left ankle 
injury in service.  The Board finds this interpretation of 
the phrase to be implausible.  The Board notes initially that 
the letter from Orthopedic Associates makes no mention of the 
veteran's service.  Furthermore, the Board is unconvinced 
that the term "several years ago" would be used in 
reference to an event that allegedly occurred over 19 years 
earlier.  In any event, the letter does not contain an 
opinion that the left ankle disorder was aggravated by 
service.  

The remaining medical evidence merely details current 
treatment for posttraumatic arthritis of the left ankle, 
without addressing the issue of causation or aggravation.  
Thus, none of the medical evidence indicates that the 
veteran's left ankle disorder was aggravated by service.  The 
only other evidence regarding aggravation comes from the 
veteran and his wife.  The Board notes, however, that as 
laypersons neither the veteran nor his wife is competent to 
provide an opinion requiring medical knowledge, such as an 
opinion that a disorder was aggravated by service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the Board finds that new and material evidence has not been 
submitted to reopen the previously denied claim for service 
connection for traumatic arthritis, left ankle, and the claim 
for service connection, therefore, is not established and 
remains denied.

As noted a the beginning of the REASONS AND BASES FOR 
FINDINGS AND CONCLUSION the Board noted that the RO had 
determined that new and material evidence had been submitted 
to reopen the veterans claim for service connection.  
However, as just explained, the Board has determined that new 
and material evidence had not been submitted to reopen the 
previously denied claim.  The Board would note that even were 
the Board to affirm the RO's decision that as to whether new 
and material evidence had been submitted, the veteran's claim 
would remain denied because he has not presented a well-
grounded claim for service connection.  A determination as to 
whether a claim is well-grounded is the next step in the 
adjudication process after a previously denied claim has been 
reopened.  See Winters v. West, 12 Vet. App. 203 (1999); 
Elkins v. West, 12 Vet. App. 209 (1999).  In the case of a 
preexisting disability, competent medical evidence is 
required to establish that the disorder was aggravated during 
service.  The is simply no medical evidence of record which 
demonstrates that the veteran's preexisting left ankle 
disorder chronically worsened or increased in severity during 
service.  As such, the veteran's claim would have been denied 
whether or not the claim was reopened.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim for 
service connection for the claimed disability.  See Graves v. 
Brown, 8 Vet. App. 522, 524-525 (1996); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for traumatic 
arthritis of the left ankle, the veteran's claim is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

